ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-136, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, WALTER M. STENHACH of COUDERSPORT, PENNSYLVANIA, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of nine months based on respondent’s conviction in the Commonwealth of Pennsylvania of willful failure to file tax returns and remit Pennsylvania taxes (75 P.S. § 7353(c)), and good cause appearing;
It is ORDERED that WALTER M. STENHACH is suspended from the practice of law for a period of nine months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*560ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.